BY THE COURT.
Where parties live together after the injury-complained of, it is held a forgiveness of the injury, and to prevent a recurrence to it as a distinct cause of divorce. Such is this case,- and the cruelty, therefore, is to be left out of the question.
But the treatment of the wife which is in proof, and the separation of the parties, and the attempt made to take from her the means of subsistence, we think affords good ground to allow her a. separate maintenance.
It is therefore decreed, that she retain the possession of the house-that she now occupies, free of charge, and that he pay to the clerk for her use and maintenance, $37.50 in thirty- days, and the costs-of this suit, the further sum of $37.50, by the last of October next, and the like sum every six months, thereafter, during their joint lives, to be charged on his real estate; and in default, that execution issue. But if the defendant shall execute a bond with security to the acceptance of the clerk, conditioned to pay the amount, with-a warrant of attorney to confess judgment, in case of default, the. lien on the real estate from thence! orth shall cease.